Case 2:16-cv-00154-JNP Document 201 Filed 12/28/20 PageID.5964 Page 1 of 2
                                                                                 FILED
                                                                          2020 DEC 28 AM 11:59
                                                                                CLERK
                                                                          U.S. DISTRICT COURT

                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH


 NAVAJO NATION HUMAN RIGHTS
 COMMISSION; PEGGY PHILLIPS; MARK               ORDER GRANTING STIPULATED
 MARYBOY; WILFRED JONES; TERRY                  MODIFICATION TO SETTLEMENT
 WHITEHAT; BETTY BILLIE FARLEY;                 AGREEMENT
 WILLIE SKOW; and MABEL SKOW,

       Plaintiffs,                              Case No. 2:16-cv-00154-JNP

 v.                                             District Judge Jill N. Parrish

 SAN JUAN COUNTY; JOHN DAVID
 NIELSON; PHIL LYMAN; BRUCE
 ADAMS; and REBECCA BENALLY,

       Defendants.



       Before the court is the parties’ Stipulated Modification to Settlement Agreement (the

“Stipulated Modification”). ECF No. 200. Having reviewed the Stipulated Modification, it is

HEREBY ORDERED THAT the modification is GRANTED. The deadline set forth in Paragraph

14 of the Settlement Agreement is extended to March 3, 2021, and the court retains jurisdiction

over the parties for the limited purposes of continuing to enforce the Settlement Agreement and

resolving any dispute as to whether any term of the Settlement Agreement shall be continued,

altered, reduced, or increased.
Case 2:16-cv-00154-JNP Document 201 Filed 12/28/20 PageID.5965 Page 2 of 2




          DATED December 28, 2020.

                                     BY THE COURT



                                     ______________________________
                                     Jill N. Parrish
                                     United States District Court Judge




                                       2
